Judgment unanimously modified, on the facts, and, as modified, affirmed, without costs, in accordance with the following memorandum: In our view, the court erred in making a maintenance award of $250 per week for a period of 12 years. Plaintiff is relatively young, is in good health, and has a college education with a business major. In the early years of the marriage, plaintiff was employed by the Federal Government as a payroll clerk. Subsequently, she conducted her own business wherein she maintained business records and kept the payroll. In making its award, the court failed to give appropriate consideration to all of the factors which should be considered in making an award of maintenance (Domestic Relations Law § 236 [B] [6] [a] [3]; Lemczak v Lemczak, 105 AD2d 1157). The duration of the maintenance award should be fixed at three years, which will assure that plaintiff’s reasonable needs will be provided for and, at the same time, she will have an appropriate incentive to become financially independent (Hillmann v Hillmann, 109 AD2d 777, 778).
The court did not err in awarding the full value of the Kittinger furniture to the plaintiff (see, Ackley v Ackley, 100 AD2d 153, 156, lv dismissed 63 NY2d 772).
We have considered defendant’s other arguments raised on this appeal and find them to without merit. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J.—divorce-equitable distribution.) Present—Dillon, P. J., Callahan, Doerr, Denman and Pine, JJ.